Wheeler, J.
Considered in reference to the evidence, it is not perceived that there is any error in the charge of the Court, or in the refusal of instructions, to require a reversal of judgment. It might have been more satisfactory, if the Court had given the third instruction asked. But the charge .sufficiently indicated, perhaps, the necessity of a felonious *217intent, to constitute the crime charged. On the subject of doubts, it is true there is a distinction between civil and criminal cases : in the former, the jury weigh the evidence, and after determining on which side there are the greater degrees of probability, or there is the preponderance of evidence, decide accordingly ; but in criminal cases, as every man is presumed to be innocent until the contrary is proved, a mere probability that he may be guilty will not warrant a conviction ; the evidence must be sufficient to satisfy the jury that he is guilty ; and if there be a well founded, or reasonable doubt of his guilt,—not merely speculative, imaginary, or possible, or conjectural, but a real doubt of his guilt, the jury ought to acquit. In general, and especially where the evidence is of doubtful interpretation, or is not of so conclusive a nature and tendency as to exclude any reasonable doubt, it would certainly be proper to instruct the jury respecting their duty, if they have reasonable doubts, arising out of the evidence, as the Court was asked to instruct them in this case. But if they believed the witnesses, it is not easy to perceive any room for doubt, respecting the guilt of the accused. The Court doubtless thought the evidence did not call for the giving of the instruction, and if the witnesses were entitled to credit, we cannot say the Court was in error.
But although there maybe no sufficient ground for reversing the judgment, in the ruling of the Court upon instructions, considered in themselves; yet we think the verdict of the jury upon the case, as presented by the evidence and the charge of the Court, sufficiently manifests a misapprehension of the law and their duty on the part of the jury, to have required the awarding of a new trial on the motion of the defendant; and we think it was error to refuse it. We are reluctant to believe that any twelve men of sufficient respectability to be chosen to sit as a jury, to pass upon the rights of person and property of their fellow citizens, could be so reckless of their duty as the guardians of the laws, the public morals, and the *218rights of the citizen—so lost to a just sense of the punishment due to crime, as to measure the crime of larceny by a punishment of one hour’s imprisonment and thirty-seven and a half cents fine, if they really believed the accused to have been guilty of the crime of larceny. We are loth to believe that a jury can be found in this enlightened Christian land, who really place so low an estimate upon crime. It is a supposition too incredible to be received without the most convincing proof; and then it would present too forbidding, and ominous a picture of the state of society amongst us, to be viewed with satisfaction, or contemplated without alarm. We must conclude, that, in fact, the jury did not believe the accused guilty of a felonious intent; but that, misapprehending the law and their duty,—owing perhaps to the want of a more full explanation from the Court of what is necessary to constitute such intent— they conceived 'themselves bound, under the charge of the Court, to find the defendant guilty ; and that the punishment they imposed was the result of a secret conviction that the accused was not really guilty of any criminal intent. This seems to us the only natural and reasonable way in which to account for the verdict; and we think it must be the true explanation of it. But if such was their belief, the jury ought to have acquitted. It would be a mockery of judicial forms; it would be making the administration of criminal justice a farce, to go through with the forms of a grave criminal charge— an arrest—an examination before a magistrate—an indictment by the Grand Jury—the solemnity of a criminal trial at the bar—menacing the accused with a conviction of an offence which might deprive him of his liberty and stamp his character with infamy, and at the expense of che public, who usually throng the place of trial to witness the spectacle, and of the officers of the law, to attain such a result. It would be worse than mockery. The effect of such an exhibition, with such a result, must inevitably be to bring the administration of public justice into ridicule and contempt. It is not easy to perceive *219from the statement of the evidence in the record, how the jury could hesitate to convict the defendant of larceny, if they believed the witnesses. But they were the judges of their credibility; and may have discredited, in whole or in part, their statements. If so, it was their duty to acquit. They had no right to adopt any half way course, by way of compromise between criminality and innocence; or a theft and a trespass; and stamp with the infamous charge of larceny the character of the accused, if they did not believe, or were not satisfied of his guilt; as from the estimate they have placed upon the act, we are constrained to conclude they were not. We are, therefore, of opinion that the Court erred in refusing a new trial; for which the judgment must be reversed and the cause remanded.
Reversed and remanded.